ORDER
PER CURIAM:
Larry Martin appeals the denial, following an evidentiary hearing, of his motion for postconviction relief pursuant to Supreme Court Rule 29.15. Martin was convicted following a bench trial of three counts of statutory sodomy in the first degree, forcible rape, statutory rape in the first degree, forcible sodomy, child molestation in the first degree, and incest. In his postconviction motion, Martin alleges that he received ineffective assistance of counsel due to counsel’s failure to hire expert witnesses, his conflict of interest due to the financial constraints on the representation, and counsel’s failure to call Martin’s son and daughter as defense witnesses. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).